Appellant's only complaint is of our upholding the conviction on the facts, it being insisted that when appellant was found in possession of the liquor in question, he made an explanation that the jury should have accepted. We are not in accord with appellant's views. Various circumstances appear in the record which seem to amply justify the jury in rejecting appellant's plea. He was a mail porter at the depot. He carried a suit case and a package each containing bottles of liquor, to the mail station. He placed them in a remote corner of the room. When officers demanded of him to know where the grip or suit-case was, brought by him to said room, he reached under some mail sacks and pulled out a different grip and offered that. It was rejected by the officers. His final explanation of the matter was that a woman had given him a grip and package to carry to the baggage room. It was shown that for him to have gone from the mail car, where his duties called him, via the baggage room on his way back to the mail station, would not have been much out of his way. It was contrary to his duties for him to carry packages and grips for passengers; it was contrary to his duties for him to carry liquor into the mail room. He claimed that while he did not know what was in the grip and package, he thought it was whisky. He did not know the woman who gave him the grip and package but said he had seen her.
The motion for rehearing will be overruled.
Overruled.